REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Re claim 1, There is teaching or suggestion of the claimed combination having the controller architecture  configured to: command the MRF joystick resistance mechanism to increase the joystick stiffness  when the joystick is moved into a first predetermined detent position to generate a first MRF detent; and selectively activate a first detent-triggered function of the work vehicle based, at least in part, on joystick movement relative to the first MRF detent.; Re claim 19, There is teaching or suggestion of the claimed combination having the controller architecture configured to:  command the MRF joystick resistance mechanism to increase the joystick  stiffness when the joystick is moved into a first predetermined detent position to generate a first MRF detent; and  selectively activate an automated movement routine of the work vehicle  based, at least in part, on joystick movement relative to the first MRF detent; Re claim 20, There is teaching or suggestion of the claimed combination having the controller architecture configured to: command the MRF joystick resistance mechanism to increase the joystick stiffness when the joystick is moved into a first predetermined detent position to generate a first MRF detent; and selectively place the work vehicle in an operator-selected control mode based on joystick movement relative to the first MRF detent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20130229272		MR fluid-based force feedback damper
US 20170073935 		automated movements
US 20140064897 		automated movements
CA 1203605 			electro-hydraulic
DE 102012203095 		detents

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656